DE HAVEN, District Judge.
The general reasoning found in the opinion of the Circuit Court of Appeals for this circuit in the case of Dastervignes v. United States, 122 Fed. 30, 58 C. C. A. 346, has created in my mind such doubt of the correctness of my prior decision in the case of United States v. Peter Camou, filed June 24, 1902 (not reported), that I deem it proper at this time to overrule the motion to defendants for an arrest of judgment; and if dissatisfied with this ruling, the defendants have the right to bring the question involved before the Circuit Court of Appeals for decision.
The motion in arrest of judgment will be denied, and each of the defendants fined in the sum of $20.